DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
	3.	As directed by the amendment: claim 1 has been amended, no claims have been canceled, and no claims have been added. Thus, claims 1-12 are currently pending in this application.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim(s) 1, 3, 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (hereinafter “Song”) (Pub. No.: US 2016/0327066), as evidenced by Hubert et al. (hereinafter “Hubert”) (Pub. No.: US 2013/0219933 A1), and further in view of Gilbey (Patent No.: US 3,953,550).
Regarding claims 1 and 6, Song discloses fan (as presented in annotated Figure 1 and Paragraph [0020]) comprising: 
- a ventilation unit (ventilation unit VU50, as depicted in annotated Figure 1) with a rotatable impeller (rotary blades 40, as discussed in Paragraph [0020]); 
- at least one pedestal (pedestal P20 that is defined by a main body part 20 mounted on the top of the base part 10, see Paragraph [0020]); 
- a control unit (control unit CU or control circuit which is including a controller 110, as discussed in Paragraph [0032], and an opening and closing controller 63 for controlling the amount of oxygen gas discharged from the charge canister 62 mounted in the mounting part 60, as detailed in Paragraph [0020]) rigidly connected (the opening and closing controller 63 is undoubtedly rigidly connected to the pedestal P20, otherwise, the system cannot normally operate) to the at least one pedestal (pedestal P20, as seen in annotated Figure 1) with at least one control knob(the switch part 130 has the plurality of buttons 11, as noted in Paragraph [0034]),
wherein the control unit (control unit CU or control circuit, as seen in annotated Figures 1&2) comprises a cavity (cavity C60, as depicted in annotated Figures 1 and 2) 
arranged to receive the removable reservoir (the charge canister 62 is removably mounted in the mounting part 60 of the main body part 20, as stated in Abstract) and a movable cover (openable/closable cover 61, as presented in annotated Figure 1 and Paragraph [0026]) arranged to close the cavity.  
Particularly, Song demonstrates the fan that is having at least one pedestal and the ventilation unit VU50, wherein, as stated in Paragraph [0027], the opening and closing controller 63 is being mounted on the discharge hole side of the charge canister 62 and includes a physical variable valve for controlling an amount of oxygen gas discharged by an electrical signal. 
Notably, Song discloses that “the mounting part 60, which detachably mounts the charge canister 62 thereinto, is desirably located inside the main body part 20, but is not necessarily limited thereto” (Paragraph [0024]) and “The mounting part 60 has an openable/closable cover 61” (see Paragraph [0026]). Especially, in Paragraph [0039], Song further notes: The controller 110 sets the cold air function according to the button input of the switch part 130, outputs a motor driving signal corresponding to the wind speed selection inputted upon the selection of the cold air function to the motor driving part 140, and at the same time outputs a control signal to the output adjuster 120 so that the amount of the oxygen gas corresponding to the wind speed selected is supplied. 
Song then goes on to describe how the controller 130 outputs a command corresponding to medium oxygen gas supply amount to the output adjuster 120, and the output adjuster 120 controls the opening and closing controller 63 so that the amount of gas outputted is adjusted to the medium output amount (see Paragraph [0048]).

    PNG
    media_image1.png
    643
    732
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    508
    741
    media_image2.png
    Greyscale

As shown in annotated Figures 1&2, Song, disclosing this charge canister 62 mounted in the mounting part 60, specifically teaches as how the removable reservoir being arranged in the cavity C60 of the block B60. In fact, Song exhibits as how the block B60, which is defined by the mounting part 60, is surely comprising the cavity C60 which is arranged to receive the removable reservoir. Then, as best seen immediately controller 110 sets the cold air function according to the button input of the switch part 130 and outputs a motor driving signal corresponding to the wind speed selection” (see Paragraph [0039]). Song more clearly describes the methodology of the control system later in disclosure, and even specifically discloses that “a medium wind speed selection button is pressed through the switch part 130, at this time, the controller 130 outputs a command corresponding to medium motor output to the motor driving part 140” (see Paragraph [0046]). More specifically, in Paragraph [0034], Song further details: the switch part 130 has the plurality of buttons 11, and the plurality of buttons 11 has at least a plurality of wind speed selection buttons, a cold air selection button, and a setting button. The cold air selection button is a switch for selecting the cold air function. 
Essentially, Song’s control system is certainly designed such that the control unit CU comprising the block B60, which is defined by the mounting part 60, and the plurality of control knobs or buttons 11, wherein, as stated in Paragraph [0034], the plurality of buttons 11 has at least a plurality of wind speed selection buttons, a cold air selection button, and a setting button. As such, the Examiner must assert that Song’s control unit comprising the block B60 with at least one control knob for controlling the ventilation unit VU50. In other words, Song undoubtedly illustrates as how the control unit CU comprising the block B60 with at least one control knob for controlling the ventilation unit, wherein the block B60 comprises the cavity C60 arranged to receive the removable 

    PNG
    media_image3.png
    796
    572
    media_image3.png
    Greyscale

Hubert, in Paragraph [0041], details: A base 12 is located at the bottom of support tower 16. Base 12 is generally configured to rest against a surface upon which evaporative cooling apparatus 10 is positioned. Base 10 generally includes a liquid reservoir 50, seen in FIG. 8. Liquid reservoir 50 may include a refillable tank in some embodiments. A removable tank cap 58 may be disposed on liquid reservoir 50 for refilling and sealing the tank. In this disclosure, in Paragraph [0067], Hubert states: The evaporative cooling apparatus 10 described herein may be operated in numerous modes. A control panel 32 is disposed on base 12 in some embodiments. Control panel 32 may include one or more controls for operating evaporative cooling apparatus 10. In a first mode, or a non-misting mode, the apparatus may be operated with only the fan turned on and liquid flowing to the fan head. In a second mode, or a misting mode, the apparatus may be operated with both the fan turned on and liquid flowing to the fan head. Then, as best seen immediately above, Hubert evidently demonstrates as how the control unit, including the control panel 32, comprises a block B12 with at least one knob for controlling the ventilation unit or fan head 14.
However, although Song, as evidenced by Hubert, discloses the majority of Applicant’s claimed elements, he is silent as to the specifics of how the coupling means coupled with a removable reservoir. 
Nevertheless, coupling means having the claimed structure are notoriously well-known in the art, as taught by Gilbey. Gilbey successfully demonstrates another removable container which is being arranged in the housing as well as including a coupling means. Specifically, in column 2 lines 59-68 and column 3 lines 1-3, Gilbey discloses:   The cylinder holder 19 is threaded internally at 23 to receive an externally threaded boss 24 of a valve body 25 which is adapted to be screwed at 26 on to the neck 27 of a gas cylinder 28 which is small in comparison with the normal tube of a commercial gas cylinder so that it can be easily handled and thereby rendered suitable for use in the home and other small establishments. The valve body 25 is fitted with a member comprising a seating 29 attached to a pin 30, the said seating 29 engaging against a seating at the lower end of an insert 31 which is formed with a bore through which the pin 30 passes. 

    PNG
    media_image4.png
    532
    524
    media_image4.png
    Greyscale

Likewise, in column 3 lines 4-16, Gilbey further details: The cylinder holder 19 is fitted with a plunger 32 which can be depressed by an external manually operated swingable finger-actuated lever 33, pivoted at 33a to move the parts 29 and 30 of the valve mechanism away from said seating against the influence of a coiled compression spring 29a so as to permit gas to enter the bore 22 in said holder and to pass through the flexible tube 17 and thence into the tube 14 which extends downwardly in the bottle 5 containing the liquid to be aerated. When the lever 33 is released the spring 29a reasserts itself to close the valve 29 and also move the plunger 32 upwardly, the latter being freely slidable in said cylinder holder 19. The valve body is provided with a subsidiary safety device, a blow-out disc 35 which acts to release excess pressure in the gas cylinder 28. The arrangement is such that gas cylinders 28 are supplied fitted with the valve 25 so that a used cylinder 28 can be removed from the cylinder holder 19 and a fully charged cylinder fitted in place thereof. 
However, most importantly in Gilbey is his specific arrangement of the coupling means that undoubtedly includes a threadable connector while being coupled with the removable reservoir or container or cylinder.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the coupling means, as taught by Gilbey, in the fan device of Song/Hubert, as part of an obvious combination of known prior art structures, in this case the use of coupling means with a removable reservoir to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Thus modified, one skilled in the art would surely recognize that the electrical aerosol generation device with the coupling means would be further arranged such that it couples with the removable reservoir 62 while the control unit CU comprising the cavity C60 which is arranged to receive the removable reservoir 62 when the removable reservoir 62 is coupled with the coupling means CM62 and/or the coupling means would be further pivotable in relation to the control unit, so as to allow the removable reservoir coupled to the coupling means to be released from the cavity, as instantly claimed
Regarding claim 3, Song, as evidenced by Hubert, and Gilbey substantially disclose the fan, as claimed and detailed above. Additionally, in Paragraph [0020], Song 

    PNG
    media_image5.png
    680
    783
    media_image5.png
    Greyscale

Certainly, this extension part 21 is configured to change a separation distance between the ventilation unit VU50 and the cavity C60 of the control unit CU. Further, as best seen immediately above, Song evidently illustrates as how the impeller I40, which is defined by the rotary blades 40, has a diameter D40, and how the cavity C60 is being separated from the ventilation unit VU50 by a predetermined separation distance.

Regarding claim 5, Song, as evidenced by Hubert, and Gilbey substantially disclose the fan, as claimed and detailed above. Additionally, Song specifically teaches that a discharge pipe 64 being connected to the opening and closing controller 63 to allow the discharged oxygen gas to be emitted forwardly through the rotary blades 40 (see Paragraph [0020]). 

    PNG
    media_image6.png
    476
    1273
    media_image6.png
    Greyscale


Further, in Paragraph [0023], Song expressly states that the charge canister 62 has a discharge hole formed thereon to discharge the liquid oxygen charged therein to the outside, so that the oxygen gas having a substantially low temperature is emitted, thereby providing strong cold air. As best seen immediately above, Song evidently 
With specific regard to functional limitation directed towards the intended use of the apparatus, namely " …to enable an airflow to cross the cavity closed by the movable cover”, as stated in claim 5,  the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Regarding claim 12, Song, as evidenced by Hubert, and Gilbey substantially disclose the fan, as claimed and detailed above. Additionally, in Paragraph [0034], Song states: the switch part 130 has the plurality of buttons 11, and the plurality of buttons 11 has at least a plurality of wind speed selection buttons, a cold air selection button, and a setting button. The cold air selection button is a switch for selecting the cold air function. More specifically, Song further notes: The controller 110 sets the cold air function according to the button input of the switch part 130, outputs a motor driving signal corresponding to the wind speed selection inputted upon the selection of the cold air function to the motor driving part 140, and at the same time outputs a control signal to the output adjuster 120 so that the amount of the oxygen gas corresponding to the wind speed selected is supplied (see Paragraph [0039]). As such, the Examiner must assert that the control unit CU surely comprises a control knob 11 for the electrical aerosol generation device, as instantly claimed.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, as evidenced by Hubert, and further in view of Gilbey, and further in view of Thompson (Patent No.: 5,370,500).
Regarding claim 2, Song, as evidenced by Hubert, and Gilbey substantially disclose the fan, as claimed and detailed above. Although the combination of Song and Gilbey discloses the majority of Applicant’s claimed invention, it is still silent as to the specifics regarding a pivoting movement. Nonetheless, the use of an oscillating unit in a fan assembly is notoriously well known in the art, as taught by Thompson. 
Thompson in the same field of endeavor teaches another fan assembly, wherein a fan support channel is pivotally mounted to a top end of the column or pedestal and is operable to receive and support a fan, as stated in Abstract. 

    PNG
    media_image7.png
    684
    558
    media_image7.png
    Greyscale

. Further, in column 4 lines 25-36, Thompson explicitly teaches: An oscillation speed control means 26 is electrically coupled to the oscillation means to effect selective control of the speed of such pivotal motion. In addition, a thermostat 28 is provided to selectively de-energize both the oscillation means 24 and the fan 18 in accordance with a preselected ambient room temperature.
Likewise, in column 5 lines 12-22, Thompson also specifies: To selectively pivot the fan support channel 16 about a vertical axis defined by the main support column 12, an oscillation means 24 is provided. As best illustrated in FIG. 4, it can be shown that the oscillation means 24 comprises a motor 54 having a motor wheel 56 attached to the motor shaft. 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an oscillating unit at the pedestal, as taught by Thompson, to the fan of Song/Hubert/Gilbey, in order to provide a new oscillating fan support which is of a durable and reliable construction and may be easily and efficiently manufactured and marketed, as motivated by Thompson in column 1 lines 9-14.
Thus modified, one skilled in the art would have been surely appraised that the ventilation unit would be further mounted such that the ventilation unit being pivotable about the pedestal, the fan would be further comprising an oscillation unit, arranged to make the ventilation unit oscillate about a middle .

9.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, as evidenced by Hubert, and further in view of Gilbey, and further in view of Wulf et al. (hereinafter “Wulf”) (Pub. No.: US 2014/0109610 A1).
Regarding claim 4, Song, as evidenced by Hubert, and Gilbey substantially disclose the fan, as claimed and detailed above. Additionally, in Paragraph [0026], Song states that the mounting part 60 has the openable/closable cover 61. However, although the combination of Song, Hubert and Gilbey discloses the majority of Applicant’s claimed elements, he does not explicitly disclose that the movable cover 61 comprises a plurality of holes. However, fans having the claimed structure are notoriously well known in the art, as taught by Wulf. Wulf in the same field of endeavor teaches another fan assembly 10 having air inlets 30, cooling pads 34, air blower assembly 40 and air outlets 48. Wulf successfully exhibits that each exemplary inlet 30 has a removable cover 32 positionable over it. Wulf, in Paragraph [0036], specifically teaches that the inlets 30 and covers 32 may have any suitable form, configuration and operation. For example, in some embodiments, the cover 32 may be an aesthetically attractive, perforated plastic or metallic member allowing air flow therethrough and which may be snapped, or bolted, into place. Clearly, Wulf explicitly teaches that the movable cover 32 comprising a plurality of holes, as instantly claimed.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using 
Thus modified, one skilled in the art would have been reasonably appraised that the removable cover would be further comprising a plurality of holes in order to allow the aerosol to be carried toward the impeller, as instantly claimed.
10.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Song, as evidenced by Hubert, and further in view of Gilbey, and further in view of Norman (Pub. No.: US 2005/0189766 A1)
Regarding claims 7-9, Song, as evidenced by Hubert, and Gilbey substantially disclose the fan, as claimed and detailed above. Although the combination of Song and Gilbey discloses the vast majority of Applicant's claimed invention, it is still silent as to the specifics of how the coupling means comprising a threading connection and/or removable adapter.
Nonetheless, the use of threaded joints is notoriously well known in the art, as taught by Norman. Norman successfully demonstrates connecting segments or coupling for connecting pipes to externally threaded fittings and stubs, wherein, as stated in Abstract, the coupling comprises a coupling body, a gripper, gripper engagement means for causing the gripper to engage the pipe, a gasket, gasket engagement means for causing the gasket to seal around the pipe, gripper retention means for retaining the gripper within the interior of the coupling body during handling thereof, and gasket retaining means for retaining the gasket within the interior of the coupling body during handling thereof. Especially, in Paragraph [0023], Norman further notes that the 
More particularly, in Paragraph [0027], Norman also details that the coupling body 12 is provided at its rearward end with a constricted section 28 having an interior constriction 32. The interior constriction 32 is sized so as to fit closely over the pipe 24 and serves to retain the gripper 14, gasket 16 and adapter 18 within the coupling body 12 when the coupling body 12 is screwed onto the stub 22. Furthermore, as seen in annotated Figures 3 and 5 below, Norman evidently illustrates that each head 48 of the fingers or tabs 42 of the gripper 14 includes an exterior protrusion 50 which is shaped to fit the gripper retaining groove 36 of the coupling body 12. In fact, Norman clearly exhibits as how adapters connect to various fittings with threading portions.

    PNG
    media_image8.png
    512
    611
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    247
    720
    media_image9.png
    Greyscale

Most importantly, however, is the specific structure of the Norman’s gripper, wherein, as presented in Paragraph [0034], the neck 46 of each finger 42 is of rectangular cross-section and has a reduced thickness so as to allow it to flex during use, thereby allowing the head 48 to be displaced radially during use. In fact Norman surely exhibits as how the coupling means comprising elastic tabs.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the threaded connection and adapters, as taught by Norman, to the fan of Song/Hubert/ Gilbey, as part of an obvious combination of known prior art structures, in this case the use of threaded connections and adapters, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably apprised to further provide the coupling means comprising two threading portions, wherein each one would be further mounted on an elastic tab and/or provide a removable adapter, which would be further arranged such that it the removable adapter coupling with the coupling means, so as to offer an attachment interface for the removable reservoir that is different from that of the coupling means, wherein the removable adapter would be 
With specific regard to functional limitations directed towards the intended use of the apparatus, namely “to offer an attachment interface for the removable reservoir that is different from that of the coupling means”, as stated in claim 8, one skilled in the art would surely recognize that the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).

11.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, as evidenced by Hubert, and further in view of Gilbey, and further in view of Licudine (Patent No.: US 3,997,115).
Regarding claim 10, Song, as evidenced by Hubert, and Gilbey substantially disclose the fan, as claimed and detailed above. Additionally, in Paragraph [0049], Song specifically teaches: the liquid oxygen charged in the charge canister 62 is injected into the discharge pipe 64 through the opening and closing controller 63, and the oxygen gas discharged to the outside through the discharge pipe 64 is emitted forwardly behind the rotary blades 40 rotating together with the wind. Further, in Paragraph [0049], Song notes: The liquid oxygen gas is cold air having a substantially low temperature and thus makes the wind blowing from the fan rapidly cooled, so that a cooling effect is provided and at the same time oxygen is supplied, thereby allowing a user to enjoy the cooling effect in optimal environments. 
 In this disclosure, Licudine shows a receptacle for liquids and a vacuum pump operatively connected to the receptacle are also mounted within the housing (see Abstract). 
Licudine, in column 2 lines 30-40, explicitly teaches:  A receptacle 32 is carried within the housing, desirably within the handle section thereof. The receptacle may be filled with any of a variety of liquids to be discharged. Thus, within the contemplation of the invention is the discharge of liquids such as insect repellants, room deodorizers, etc. which are intended to be discharged for area application. It is to be understood that pesticides, liquid fertilizer and liquid weed killers may be applied to vegetation quite effectively with the device.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a reservoir comprising a liquid which produces an insect-repelling aerosol, as taught by Licudine, with the fan of Song/Hubert/Gilbey since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. 
. 
12.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, as evidenced by Hubert, and further in view of Gilbey, and further in view of Siye (Pub. No.: CN202360422, English translation appended).
Regarding claim 11, Song, as evidenced by Hubert, and Gilbey substantially disclose the fan, as claimed and detailed above. The combination of Song, as evidenced by Hubert, and Gilbey is silent as to the fact that the electrical aerosol generation device comprises a heating resistor.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a heating resistor at the aerosol generation device, as taught by Siye, to the fan of Song/ Hubert/ Gilbey, in order to effectively improve the surrounding environment, as motivated by Siye in Paragraph [0018].

Response to Arguments
13. 	Applicants’ arguments filed 12/08/2021 have been fully considered but they are they are not persuasive. Applicant’s argument resides in contention that “the cited art fails to disclose or suggest all of the features of amended claim 1” (see Applicant’s
Remarks at page 4, third paragraph). In particular, Applicant argues that, because the
primary reference taught by Song “describes that a control circuit for the fan includes a switch part 130 having “the plurality of buttons 11, and the plurality of buttons 11 has at least a plurality of wind speed selection buttons, a cold air selection button, and a setting button” (see Applicant’s Remarks at page 4, last paragraph), and because the secondary reference taught by Gilbey “fails to cure these deficiencies of Song”, the Applicant disagrees with the combination of the references in arriving at the claimed
(see Applicant’s Remarks at page 5, first paragraph).
Further, Applicant continues to argue that since “the plurality of buttons 11 are disposed on the base part 10 (…..)”, and thus, “Song fails to disclose or suggest a “control unit comprising a block with at least one control knob for controlling the ventilation unit,” and “the block comprising a cavity arranged to receive the removable reservoir,” and “a movable cover arranged to close the cavity,” as recited in amended claim 1.” (see Applicant’s Remarks at page 4, last paragraph & page 5, first paragraph). 
However, Applicant’s attention is drawn to the fact that the claim 1 merely recites that “the control unit comprising a block with at least one control knob for controlling the ventilation unit” and “wherein the control block comprises a cavity arranged to receive the removable reservoir”. In fact, Applicant has recited no structure which makes this interpretation of Song and Gilbey unreasonable. Furthermore, as stated above in the analysis for the independent claim 1, Song, in Paragraph [0034], explicitly teaches: the switch part 130 has the plurality of buttons 11, and the plurality of buttons 11 has at least a plurality of wind speed selection buttons, a cold air selection button, and a setting button. The cold air selection button is a switch for selecting the cold air function. Song clearly describes the methodology of the control system and even specifically discloses as how “ controller 110 sets the cold air function according to the button input of the switch part 130 and outputs a motor driving signal corresponding to the wind speed selection”. The fact that Applicant’s device may or may not be different than that disclosed by the combination of Song and Gilbey does not discredit the arrangement disclosed by Song and Gilbey, absent claim limitations that require a narrower interpretation.
(see Paragraph [0022] of the Specification). Certainly, Song’s control system is designed such that the control unit CU comprising the block B60 and plurality of control knobs or buttons 11, wherein at least one control knob for controlling the ventilation unit, otherwise, the system cannot normally operate. Indeed, there is no specific structure claimed or otherwise disclosed by Applicant which makes this interpretation unreasonable.  
Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed.Cir.1993). Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
For clarity, the Examiner notes that "under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP 2111). 
Regardless of what is shown in the drawings and what assumptions Applicant is willing to make from these drawings, the combination of Song and Gilbey explicitly discloses all the structural limitations of the claims and is therefore fully capable of carrying out, any and all uses of such a structure. 
Applicant’s assertions of the allowability of claims 2-12 are based on the alleged distinction between the Song and Gilbey references and the claimed invention. Since 
Due to the aforementioned reasons, the Applicant’s arguments are not considered persuasive and so the current rejections are not being withdrawn.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             	


/L.P/Examiner, Art Unit 3746